

Exhibit 10.19
EXECUTION VERSION


DIRECTOR AGREEMENT
This Director Agreement (this "Agreement") is entered into as of this [___] day
of [_____________], by and among Priority Technology Holdings, Inc., a Delaware
corporation (the "Company"), and [________] (the "Director").


W I T N E S S E T H :


WHEREAS, the Company desires for Director to provide Services (as defined herein
below) as the Director of the Board of Directors of the Company (the "Board").


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:


1.Director. In accordance with the Certificate of Incorporation and the Bylaws
of the Company, as amended, and pursuant to your appointment to the Board you
agree to serve as a member of the Board of Directors of the Company on the terms
set forth herein.


2.Board of Directors Supervision. The activities of the Director to be performed
under this Agreement shall be subject to the supervision of the Board to the
extent required by applicable law or regulation and subject to reasonable
policies not inconsistent with the terms of this Agreement adopted by the Board
and in effect from time to time.


3.Services. Subject to Section 2, during the term hereof, the Director shall
endeavor to serve as a member of the Board.




4.Standard of Care. The Director (including any person or entity acting for or
on behalf of the Director) shall not be liable for any mistakes of fact, errors
of judgment, for losses sustained by the Company or any of their Subsidiaries or
for any acts or omissions of any kind (including acts or omissions of the
Director), unless caused by fraud, gross negligence or intentional misconduct of
the Director as finally determined by a court of competent jurisdiction. The
Director does not make any warranty, express or implied, with respect to the
services to be provided hereunder.


5.
Fees and Reimbursement of Costs.



(a)    Annual Fee. In consideration of his service as a Director, commencing on
the date hereof and for the term hereof, the Company shall pay the Director an
annual fee equal to [$___](the "Annual Fee"), commencing with the Director’s
initial date of service to the Company commencing as of [________]. The Company
shall pay the Annual Fee in monthly installments, within ten (10) business days
following the end of each applicable month during the term hereof. The payment
by the Company of the Annual Fee hereunder is subject to the applicable
restrictions contained in the Company' and their Subsidiaries' debt and equity
financing agreements, or as set





--------------------------------------------------------------------------------




forth in the Bylaws, Certificate of Incorporation, or other policies and
procedures of the Board and/or the Company. If any such restrictions prohibit
the payment of any installment of the Annual Fee, such unpaid Annual Fee
installment shall accrue simple interest at a rate of 6% per annum and the
Company shall make such installment payment plus accrued interest as soon as
they are permitted to do so under such restrictions. If the Company or their
Subsidiaries acquire or enter into any additional business operations after the
date of this Agreement, the Board and the Director will, prior to the
acquisition or prior to entering into the business operations, in good faith,
determine whether and to what extent the Annual Fee should be increased as a
result thereof. Any increase will be evidenced by a written supplement to this
Agreement signed by the Company and the Director.


(b)    Reimbursement of Costs. All reasonable and documented out-of-pocket
expenses incurred by the Director in the performance of his duties under this
Agreement shall be for the account of, on behalf of, and at the expense of the
Company. The Director shall not be obligated to make any advance to or for the
account of the Company or to pay any sums, except out of funds held in accounts
maintained by the Company. The Director shall be reimbursed for all reasonable
and documented out-of-pocket fees and expenses incurred by him in connection
with the performance by the Director of his duties hereunder. Subject to and in
accordance with the foregoing, the Company shall, within 30 days of receipt of
appropriate documentation evidencing such fees and expenses, reimburse the
Director by wire transfer of immediately available funds for any such amount
paid by the Director, which shall be in addition to any other amount payable to
the Director under this Agreement.


6.Other Interests. The Company acknowledges and agrees that the Director shall
not be required to devote his full time and business efforts to his activities
as a director, but instead shall devote only so much of such time and efforts as
is usual and customary for an independent director of a public company.


7.
Term and Termination.



(a)    Term. This Agreement shall commence as of the date hereof and shall
continue for so long as the Director is providing Services as the Director.


(b)    Termination. This Agreement may be terminated at any time, upon the
mutual written agreement of the parties hereto. Furthermore, this Agreement may
be terminated, and the Director removed as a Director of the Company (or any
committee or subcommittee thereof), in accordance with the terms of the
Certificate of Incorporation and/or Bylaws of the Company, as amended. In
addition, either party may terminate this Agreement for cause in the event the
other party materially breaches its duties and obligations under the terms of
this Agreement or is in default of any of its obligations hereunder, which
breach or default is incapable of cure, or if capable of being cured, has not
been cured within thirty (30) days after receipt of written notice from the
non-defaulting party or within such additional period of time as the
non-defaulting party may authorize in writing.


(c)    Fees and Reimbursement of Costs. No termination of this Agreement shall
affect the Company's obligations hereunder with respect to (i) fees owed to the
Director and not paid by the Company as of the effective date of such
termination or (ii) fees, costs and expenses





--------------------------------------------------------------------------------




incurred by the Director and not reimbursed by the Company in accordance with
the terms hereof as of the effective date of such termination.


8.Indemnification of the Director; Limitation of Liability. The Company and
their Subsidiaries hereby agree to jointly and severally indemnify and hold
harmless the Director ("Indemnified Party"), whether in connection with serving
as officer, director or manager of the Company or otherwise, from and against
all losses, claims, liabilities, suits, costs, damages, judgments, amounts
incurred or paid, amounts paid in settlement, fines, penalties and other
liabilities and expenses (including reasonable attorneys' fees) ("Losses")
directly or indirectly arising from or relating to their performance of their
duties as a director of the Company, except for any such Losses resulting from
the gross negligence or intentional misconduct of an Indemnified Party, or
conduct of an Indemnified Party which constituted fraud. The Company further
agrees to reimburse the Indemnified Parties monthly for any cost of defending
any action or investigation (including reasonable attorneys' fees and expenses),
subject to an undertaking from such Indemnified Party to repay the Company if
such party is determined not to be entitled to such indemnity. Notwithstanding
anything to the contrary set forth herein, in no event shall the Director be
liable to the Company and/or their Subsidiaries in connection herewith for any
amount in excess of fees actually received by the Director under Section 5(a)
and Section 5(b); except for any amount arising out of or relating to the gross
negligence, intentional misconduct, or fraud of the Director. The Company shall
pay the amounts described herein within ten (10) days after written demand
therefore is delivered to the Company. If and to the extent that the foregoing
indemnification undertaking may be unavailable or unenforceable for any reason,
the Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the otherwise indemnifiable losses, claims, liabilities,
suits, costs, damages, judgments, amounts incurred or paid, amounts paid in
settlement, fines, penalties and other liabilities and expenses (including
reasonable attorneys' fees), to the maximum extent permissible under applicable
law. The rights of any Indemnified Party to indemnification hereunder will be in
addition to, but without duplication to, any other rights any such person or
entity may have under any other agreement or instrument to which such person or
entity is or becomes a party or is otherwise a beneficiary or under any
applicable law or regulation. The provisions of Section 4 and Section 9 shall
survive any termination of this Agreement.




9.
Miscellaneous.





(a)    The Company shall include Director as an insured under a director’s and
officer’s insurance policy, with coverage determined annually by the Board.


(b)    Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto, if any) represents the entire understanding and
agreement between the parties with respect to the subject matter hereof;
provided however that notwithstanding the foregoing or anything in this
Agreement to the contrary, this Agreement, and the Director’s Services to be
performed hereunder, shall at all time be subject to the Bylaws, Certificate of
Incorporation, policies and procedures of the Board and the Company, and
applicable law (collectively, “Applicable Law”). In the event of a conflict
between this Agreement and Applicable Law, then Applicable Law shall prevail.
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other





--------------------------------------------------------------------------------




or subsequent breach. No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.


(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles thereof.


(d)    Section Headings. The section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.


(e)    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by personal delivery, nationally recognized
overnight courier or certified mail at the following addresses (or to such other
address as a party may have specified by notice given to the other party
pursuant to this provision):


If to the Company, to:


Priority Technology Holdings, Inc.
Attn: Board of Directors
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004
 


With a copy (which shall not constitute notice) to:
Priority Technology Holdings, Inc.
Attn: General Counsel
2001 Westside Parkway, Suite 155
Alpharetta, Georgia 30004


With a copy (which shall not constitute notice) to:
Schulte Roth & Zabel LLP:
Attn: John Mahon
919 Third Avenue
New York, New York 10022


If to Director, to:


[__________]
[__________]
[__________]







--------------------------------------------------------------------------------




Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) on the next business day after
dispatch, if sent postage pre- paid by nationally recognized, overnight courier
guaranteeing next business day delivery, and
(iii) on the 5th business day following the date on which the piece of mail
containing such communication is posted, if sent by certified mail, postage
prepaid, return receipt requested.


(f)    Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, the balance of this Agreement shall remain in effect. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties shall negotiate in good faith to modify this
Agreement so as to effect, the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.


(g)    No Assignment. This Agreement is for personal Services to be provided by
the Director and shall not be assigned by the Director without the consent of
the Company.


(h)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile, .pdf or other electronic means
shall be effective as delivery of a manually executed counterpart to the
Agreement.


(i)    Remedies Cumulative. Except as otherwise provided herein, no remedy
herein conferred upon a party hereto is intended to be exclusive of any other
remedy. No single or partial exercise by a party hereto of any right, power or
remedy hereunder shall preclude any other or further exercise thereof. All
remedies under this Agreement or otherwise afforded to any party, shall be
cumulative and not alternative.


(j)    Interpretation. When a reference is made in this Agreement to an article,
section, paragraph, clause, schedule or exhibit, such reference shall be deemed
to be to this Agreement unless otherwise indicated. The text of all schedules is
incorporated herein by reference. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation." As used herein, words in the singular will be
held to include the plural and vice versa (unless the context otherwise
requires), words of one gender shall be held to include the other gender (or the
neuter) as the context requires, and the terms "hereof", "herein", and
"herewith" and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.


(k)    Arm's Length Negotiations. Each party herein expressly represents and
warrants to all other parties hereto that (a) before executing this Agreement,
said party has fully informed itself of the terms, contents, conditions and
effects of this Agreement; (b) said party has relied solely and completely upon
its own judgment in executing this Agreement; (c) said party has had the
opportunity to seek and has obtained the advice of its own legal, tax and
business advisors before executing this Agreement; (d) said party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm's length negotiations conducted by and among the
parties and their respective counsel.





--------------------------------------------------------------------------------








(l)    Construction. The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties and no presumptions or
burdens of proof shall arise favoring any party by virtue of the authorship of
any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.


(m)    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES OR ANY OF THEM IN RESPECT
OF THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY AGREES THAT THE OTHER MAY FILE A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.


(n)    Further Instruments and Actions. The parties agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
(o)    Attorney's Fees. In the event that any dispute between the parties to
this Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.




* * * *



IN WITNESS WHEREOF, and intending to be legally bound, the parties have duly
executed this Agreement by signing below as of the Effective Date.


PRIORITY TECHNOLOGY HOLDINGS, INC.




BY: ___________________________
Name: Thomas C. Priore
Title: Executive Chairman of the Board of Directors




DIRECTOR




BY: ___________________________
Name: [________________]
Title: Director







